ALLOWANCE

Rejoinder
Claims 1-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 19, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-8 and 16-22 are allowed.
	Regarding applicants’ claim 1, the prior art does not teach or suggest an assembly comprising an aluminum-based element and a steel element on at least one surface of the aluminum-based element, the steel element having a metal coating made of a zinc-aluminum- by weight of aluminum, with a remainder being zinc, inevitable impurities, and possibly one or more additional elements selected from among Si, Sb, Pb, Ti, Ca, Mn, Sn, La, Ce, Cr, Ni or Bi, where the coated surface of the steel element is in contact with the aluminum-based element in an assembly zone, and a protective coating, coating the assembly, around and adjacent the assembly zone.
Regarding applicants’ claim 8, an assembly comprising an aluminum-based element having a first surface,  a steel element provided on at least one surface of the aluminum-based element, the steel element having a metal coating made of a zinc-aluminum-magnesium alloy consisting of from 2.3% to 3.3% by weight of magnesium and from 3.6% to 3.9% by weight of aluminum, with the remainder being zinc, inevitable impurities, and possibly one or more additional elements selected from among Si, Sb, Pb, Ti, Ca, Mn, Sn, La, Ce, Cr, Ni or Bi, and an adhesive bonding a coated surface of the steel element with the aluminum-based element in an active assembly zone, the aluminum-based element and the steel element being spaced from each other due to the adhesive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/Adam Krupicka/            Primary Examiner, Art Unit 1784